DETAILED ACTION
1.	Applicant’s Amendment filed on 12/06/2021 has been reviewed and placed of record in the file.

2.	Applicant’s arguments with respect to the amended claims, filed 12/06/2021, have been considered but they are moot in view of new ground(s) of rejection.

Claim Objections
3.	Claim 10 is objected to because of the following informalities: claim 10 recites: “the third semiconductor die” which lacks an antecedent basis.  For examination purposes, dependency of claim 10 (“claim 2”) is interpreted to be “claim 6” which provides said antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


4.	Claims 2, 3, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shih U.S. Patent 9,607,967 B1 (the ‘967 reference).
The reference discloses in Fig. 1 to and particularly Fig. 5, col. 5, lines 4-16 and other text a semiconductor device as claimed.
Referring to claim 2, the ‘967 reference discloses a semiconductor device, comprising:

a ceramic interposer (via component 101, col. 5, lines 54-60, which comprises component 100a diced (col. 4, lines 12-22) from ceramic substrate 100 (col. 3, lines 35-40)) coupled to the substrate (410) laterally adjacent to the first semiconductor die (420), wherein a top surface of the ceramic interposer (101) is at a same height as a top surface of the first semiconductor die (420) (see Fig. 5); and 
a second semiconductor die (220, col. 7, lines 20-25) coupled across at least a portion of the top surface of the ceramic interposer (101) and at least a portion of the top surface of the first semiconductor die (420) (via RDL 510, col. 7, lines 1-10, 20-25).
Referring to claim 3, the reference further discloses that the first semiconductor die (420) includes a processor die (col. 8, lines 25-28).
Referring to claim 5, the reference further discloses an overmold (550/512) that encases the ceramic interposer (101) and the first semiconductor die (420) (col. 7, lines 1-10).
Referring to claim 6, the reference further discloses a third semiconductor die (230, col. 7, lines 20-25) coupled to the top surface of the first semiconductor die (420), laterally adjacent to the second semiconductor die (220).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 4, 10 and 11 are rejected under 35 U.S.C. §103 as being unpatentable over Shih U.S. Patent 9,607,967 B1 (the ‘967 reference) in view of Thacker et al. U.S. Patent Application Publication 2014/0321803 A1.
Referring to claim 4, the ‘967 reference discloses a semiconductor device including the second semiconductor die (220) as claimed and as detailed above for claim 3, but does not disclose that the second semiconductor die includes an I/O die.
	Thacker, in disclosing a semiconductor device (Fig. 1) including a second semiconductor die (134-1), teaches that the second semiconductor die (134-1) includes an I/O die (paragraph(s) [0048]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the reference’s second semiconductor die including an I/O die.  One would have been motivated to make such a modification in view of the teachings in Thacker to expand the economy base of the semiconductor device.
	Referring to claim 10, the ‘967 reference discloses a semiconductor device as detailed above for claim 6, but does not discloses an integrated heat spreader in thermal contact with a top surface of both the second semiconductor die and the third semiconductor die.
	Thacker, in disclosing a semiconductor device (Fig. 1) including a semiconductor die ( integrated circuit 110-1) and other semiconductor dies (paragraph(s) [0059]), teaches an integrated heat spreader (162) in thermal contact with a top surface of both the semiconductor die 110-1 and another semiconductor die (paragraph(s) [0059]: “the heat sink may extend beyond integrated circuit 110-1 to interface other chips”) for the implied purpose of transmitting harmful heat away from the semiconductor dies. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the reference’s semiconductor device to include an integrated heat spreader in thermal contact with a top surface of both the second semiconductor die (220) and the third semiconductor die (230).  One would have been motivated to make such a modification in view of the implied teachings in Thacker for transmitting harmful heat away from the semiconductor dies. 
	Furthermore referring to claim 11, Thacker further teaches a thermal interface material between a heat spreader and a heat generating device (paragraph(s) [0068]) for the implied purpose of further transmitting harmful heat away from the heat generating device.  Therefore, one would have been further motivated to include a thermal interface material between the .  

Allowable Subject Matter
6.	Claims 12-20 are allowable over the prior art of record. 
	Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious a semiconductor device with all exclusive limitations as recited in claims 7 and 12, which may be characterized in that (claim 7) the ceramic interposer is comprised of multiple ceramic layers, or (claim 12) in a fourth semiconductor die coupled to the top surface of the first semiconductor die, laterally adjacent to the third semiconductor die.

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU TU V HO whose telephone number is (571)272-1778.  The examiner can normally be reached on Monday to Thursday 6:30 - 15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





02-08-2022
/TU-TU V HO/Primary Examiner, Art Unit 2818